UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7840



GEORGE WILSON; JOHN TIPPETT; KENNY EDMONDS;
WILLIAM YOUNG; HENRY DAVIS; GARY BRIGHT;
GREGORY HAMILTON; ANTHONY PRESBERRY; IRVIN
BURNS, JR.; THOMAS MATTINGLY; HENRY HARRIS;
JESSE COBBS; JONATHAN BORK; CHARLES WRIGHT;
LOWELL D. HOWELL; RICHARD DAVID COOPER,

                                          Plaintiffs - Appellants,

          versus


PARRIS N. GLENDENING, Governor; KATHLEEN K.
TOWNSEND, Lieutenant Governor; STUART SIMMS,
Secretary; WILLIAM SONDERVAN, Commissioner;
RONALD   HUTCHINSON,    Warden  and   future
Administrations of Maryland,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
02-3514-S)


Submitted:   February 20, 2003         Decided:     February 27, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
George Wilson, John Tippett, Kenny Edmonds, William Young, Henry
Davis, Gary Bright, Gregory Hamilton, Anthony Presberry, Irvin
Burns, Jr., Thomas Mattingly, Henry Harris, Jesse Cobbs, Jonathan
Bork, Charles Wright, Lowell D.    Howell, Richard David Cooper,
Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     The   appellant   inmates   appeal   the   district    court’s   order

denying relief on their 42 U.S.C. § 1983 (2000) complaint.         We have

reviewed the record and find no reversible error.          Accordingly, we

deny Appellants’ motion for appointment of counsel and affirm the

dismissal of their complaint for the reasons stated by the district

court. See Wilson v. Glendening, No. CA-02-3514-S (D. Md. Nov. 14,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 AFFIRMED




                                   2